This court has heretofore held that an examination for use on a hearing before a referee in connection with an issue as to service is permissible (Oresk v. Feldman, 259 App. Div. 703; Foreign Supply Co. v. Keystone Equip. Co., 278 App. Div. 816). In the circumstances, such examination should have been allowed here. We are satisfied that for the purposes of this case an examination on written interrogatories will suffice. Order unanimously reversed on the law and in the discretion of the court and the motion to take deposition of Erna Fiehl on written interrogatories granted, with $20 costs and disbursements to appellant. The matter is remitted to Special Term for further procedure in accordance with this disposition. Settle order.
Concur — Botein, P. J., Breitel, Rabin, Frank and Bastow, JJ.